IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket Nos. 45366/45367

STATE OF IDAHO,                                  )    2018 Unpublished Opinion No. 406
                                                 )
        Plaintiff-Respondent,                    )    Filed: March 30, 2018
                                                 )
v.                                               )    Karel A. Lehrman, Clerk
                                                 )
CARTER EVANS,                                    )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
        Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Sixth Judicial District, State of Idaho,
        Bannock County. Hon. Robert C. Naftz, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
        Deputy Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
        In both of these two consolidated cases, Carter Evans pled guilty to one count of
possession of heroin. Idaho Code § 37-2732(c)(1). The district court sentenced Evans to
concurrent unified sentences of seven years with three years determinate and retained
jurisdiction.   Following the period of retained jurisdiction, the district court relinquished
jurisdiction. Evans filed an Idaho Criminal Rule 35 motion in both of these cases, and the
district court granted the motions, reducing Evans’ sentences to concurrent unified sentences of
seven years with two years determinate. Evans appeals, claiming that the district court abused
its discretion by relinquishing jurisdiction.



                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Evans has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Evans argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Evans’ case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2